EXHIBIT 99.1 j2 Reports All-Time Record Third Quarter 2015 Results Achieves Record Third Quarter Revenues of $178.7 million (up 16.8% vs. Q3 2014), EBITDA of $84.3 million (up 30.3% vs. Q3 2014), 47.2% EBITDA margins and Adjusted Non-GAAP EPS of $1.04 (up 25.3% vs. Q3 2014) Announces Seventeenth Consecutive Quarterly Dividend Increase LOS ANGELES j2 Global, Inc. (NASDAQGS: JCOM) today reported financial results for the third quarter ended September 30, 2015 and announced that its Board of Directors has declared an increased quarterly cash dividend of $0.3150 per share. j2 achieved several all-time quarterly records, notably: ● Revenues of $178.7 million ● EBITDA(1) of $84.3 million ● Adjusted Non-GAAP EPS(2)(3) of $1.04 per diluted share THIRD QUARTER 2015 RESULTS Q3 2015 quarterly revenues increased 16.8% to a quarterly record of $178.7 million compared to $153.0 million for Q3 2014. GAAP earnings per diluted share(2)for the quarter increased 28.3% to $0.77 compared to $0.60 for Q3 2014.Adjusted Non-GAAP earnings per diluted share(2)(3)for the quarter increased 25.3% to a Q3 record $1.04 compared to $0.83 for Q3 2014. Quarterly EBITDA(1)increased 30.3% to a Q3 record $84.3 million compared to $64.7 million for Q3 2014. Q3 2015 free cash flow(5)increased 26.9% to $49.6 million compared to $39.1 million for Q3 2014. j2 ended the quarter with approximately $410.7 million in cash and investments after deploying $202 million during the quarter for acquisitions and j2’s regular quarterly dividend. Key financial results for Q3 2015 versus Q3 2014 are set forth in the following table (in millions, except per share amounts). Reconciliations of earnings per diluted share, EBITDA and free cash flow to their nearest comparable GAAP financial measures are attached to this Press Release. Q3 2015 Q3 2014 % Change Revenues Cloud Services $125.3 million $108.7 million 15.3% Digital Media $52.3 million $43.2 million 21.1% IP Licensing $1.1 million $1.2 million (8.3)% Total: $178.7 million $153.0 million 16.8% GAAP Net Income $37.4 million $28.8 million 29.9% GAAP Earnings per Diluted Share (2) 28.3% Adjusted Non-GAAP Earnings per Diluted Share (2) (3) 25.3% EBITDA (1) $84.3 million $64.7 million 30.3% Free Cash Flow (5) $49.6 million $39.1 million 26.9% “I am extremely pleased with another record quarter”said Hemi Zucker, CEO of j2 Global®.“Our Q3 Revenue increased 17% year over year while Adjusted Non-GAAP EPS and EBITDAincreased 25% and 30% respectively, validating our integration capabilities and growth strategy of disciplined, accretive M&A, expense optimization and organic growth initiatives.” “We are also proud to report that we crossed the 3,000,000 paying subscriber mark while maintaining record low monthly churn just under 2%. Our 47% EBITDA margins this quarter reflect impressive EBITDA margin improvement in both our Cloud Services and Digital Media segments as we scale our businesses and integrate acquisitions.” BUSINESS OUTLOOK The Company reaffirms its recently increased fiscal 2015 estimates: that it will achieve revenues between $690 and $724 million (an increase to the upper end of the range of $14 million or 1.97%)and Adjusted Non-GAAP earnings per diluted share of between $3.73 and $4.13 (an increase in the upper end of the range of $0.16 or 4.03%). Adjusted Non-GAAP earnings per diluted share for 2015 excludes share-based compensation of between $11 and $12 million, amortization of acquired intangibles and the impact of any currently unanticipated items, in each case net of tax. It is anticipated that the normalized tax rate for 2015 (excluding certain expenses that may not be indicative of our recurring core business operating results) will be at the higher end of the provided business outlook range between 27% and 29%. DIVIDEND j2’s Board of Directors has approved a quarterly cash dividend of $0.3150 per common share, a 10.5% increase versus the dividend paid in Q4 2014.This is j2’s seventeenth consecutive quarterly dividend increase since its first quarterly dividend in September 2011.The dividend will be paid on December 3, 2015 to all shareholders of record as of the close of business on November 17, 2015.Future dividends will be subject to Board approval. Notes: EBITDA is defined as earnings before interest and other expense, net; income tax expense; depreciation and amortization; and the items used to reconcile EPS to Adjusted Non-GAAP EPS referred to in Note (3) below.EBITDA amounts are not meant as a substitute for GAAP, but are solely for informational purposes. The estimated GAAP effective tax rates were approximately 15.8% for Q3 2015 and 20.3% for Q3 2014.The estimated Adjusted Non-GAAP effective tax rates were approximately 28.7% for Q3 2015 and 23.6% for Q3 2014. For Q3 2015, Adjusted Non-GAAP earnings per diluted share excludes share-based compensation, certain acquisition-related integration costs, interest costs in excess of the coupon rate associated with convertible notes, amortization of acquired intangibles and additional tax expense (benefit) from prior years, in each case net of tax, totaling $0.28 per diluted share. For Q3 2014, Adjusted Non-GAAP earnings per diluted share excludes share-based compensation, certain acquisition-related integration costs, amortization of acquired intangibles and additional tax expense (benefit) from prior years, and adds back the impact of the fair value adjustment to deferred revenues purchased in the Livedrive acquisition, in each case net of tax, totaling $0.24 per diluted share. User cancel rate, also called user churn, is defined as cancellation of service by Cloud Business customers with greater than 4 months of continuous service (continuous service includes Cloud Business customers that are administratively cancelled and reactivated within the same calendar month). User cancel rate is calculated monthly and expressed here as an average over the three months of the quarter. Free cash flow is defined as net cash provided by operating activities, less purchases of property, plant and equipment, plus excess tax benefit from share-based compensation. In addition, the amount shown for Q3 2015 excludes the effect of payments associated with taxes for prior periods under audit.Free cash flow amounts are not meant as a substitute for GAAP, but are solely for informational purposes. About j2 Global j2 Global, Inc. (NASDAQ: JCOM) provides Internet services through two divisions: Business Cloud Services and Digital Media. The Business Cloud Services Division offers Internet fax, virtual phone, hosted email, email marketing, online backup, unified communications and CRM solutions. It markets its services principally under the brand names eFax®, eVoice®, FuseMail®, Campaigner®, KeepItSafe®, Livedrive®and Onebox®, and operates a messaging network spanning 50 countries on six continents. The Digital Media Division offers technology, gaming and lifestyle content through its digital properties, which include PCMag.com,IGN.com, AskMen.com, Toolbox.com and others. The Digital Media Division also operates NetShelter®Powered by BuyerBase®, an advanced digital ad targeting platform, and Ziff Davis B2B, a leading provider of research to enterprise buyers and leads to IT vendors. As of December 31, 2014, j2 had achieved 19 consecutive fiscal years of revenue growth. For more information about j2, please visitwww.j2global.com. “Safe Harbor” Statement Under the Private Securities Litigation Reform Act of 1995:Certain statements in this Press Release are “forward-looking statements” within the meaning of The Private Securities Litigation Reform Act of 1995, particularly those contained in Hemi Zucker’s quote and the “Business Outlook” portion regarding the Company’s expected fiscal 2015 financial performance. These forward-looking statements are based on management’s current expectations or beliefs and are subject to numerous assumptions, risks and uncertainties that could cause actual results to differ materially from those described in the forward-looking statements. These factors and uncertainties include, among other items: the Company’s ability to grow non-fax revenues, profitability and cash flows; the Company’s ability to identify, close and successfully transition acquisitions; subscriber growth and retention; variability of the Company’s revenue based on changing conditions in particular industries and the economy generally; protection of the Company’s proprietary technology or infringement by the Company of intellectual property of others; the risk of adverse changes in the U.S. or international regulatory environments, including but not limited to the imposition or increase of taxes or regulatory-related fees; and the numerous other factors set forth in j2 Global’s filings with the Securities and Exchange Commission (“SEC”). For a more detailed description of the risk factors and uncertainties affecting j2 Global, refer to the 2014 Annual Report on Form 10-K filed by j2 Global on March 2, 2015, and the other reports filed by j2 Global from time-to-time with the SEC, each of which is available at www.sec.gov. The forward-looking statements provided in this press release and particularly those contained in Hemi Zucker’s quote and the “Business Outlook” portion regarding the Company’s expected fiscal 2015 financial performance are based on limited information available to the Company at this time, which is subject to change. Although management’s expectations may change after the date of this press release, the Company undertakes no obligation to revise or update these statements. About Non-GAAP Financial Measures To supplement our consolidated financial statements, which are prepared and presented in accordance with GAAP, we use the following Adjusted Non-GAAP financial measures: Adjusted Non-GAAP earnings per diluted share, EBITDA and free cash flow. The presentation of this financial information is not intended to be considered in isolation or as a substitute for, or superior to, the financial information prepared and presented in accordance with GAAP. We use these Adjusted Non-GAAP financial measures for financial and operational decision-making and as a means to evaluate period-to-period comparisons. Our management believes that these Adjusted Non-GAAP financial measures provide meaningful supplemental information regarding our performance and liquidity by excluding certain expenses and expenditures that may not be indicative of our recurring core business operating results. We believe that both management and investors benefit from referring to these Adjusted Non-GAAP financial measures in assessing our performance and when planning, forecasting, and analyzing future periods. These Adjusted Non-GAAP financial measures also facilitate management’s internal comparisons to our historical performance and liquidity. We believe these Adjusted Non-GAAP financial measures are useful to investors both because (1) they allow for greater transparency with respect to key metrics used by management in its financial and operational decision-making and (2) they are used by our institutional investors and the analyst community to help them analyze the health of our business. For more information on these Adjusted Non-GAAP financial measures, please see the appropriate GAAP to Adjusted Non-GAAP reconciliation tables included within the attached Exhibit to this release. j2 GLOBAL, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED, IN THOUSANDS) SEPTEMBER 30, DECEMBER 31, ASSETS Cash and cash equivalents $ $ Short-term investments Accounts receivable, net of allowances of $4,094 and $3,685, respectively Prepaid expenses and other current assets Deferred income taxes Total current assets Long-term investments Property and equipment, net Goodwill Other purchased intangibles, net Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Accounts payable and accrued expenses $ $ Income taxes payable 62 — Deferred revenue Capital lease Deferred income taxes Total current liabilities Long-term debt Deferred revenue Capital lease Liability for uncertain tax positions Deferred income taxes Other long-term liabilities Total liabilities Commitments and contingencies Stockholders' Equity: Preferred stock — — Common stock Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ j2 GLOBAL, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED, IN THOUSANDS, EXCEPT SHARE AND PER SHARE AMOUNTS) THREE MONTHS ENDED SEPTEMBER 30, NINE MONTHS ENDED SEPTEMBER 30, Revenues $ Cost of revenues (1) Gross profit Operating expenses: Sales and marketing (1) Research, development and engineering (1) General and administrative (1) Total operating expenses Income from operations Interest expense (income), net Other expense (income), net ) Income before income taxes Income tax expense Net income $ Basic net income per common share: Net income attributable to j2 Global, Inc. common shareholders $ Diluted net income per common share: Net income attributable to j2 Global, Inc. common shareholders $ Basic weighted average shares outstanding Diluted weighted average shares outstanding (1) Includes share-based compensation expense as follows: Cost of revenues $
